Filed 3/18/16

                            CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                     DIVISION TWO


CALIFORNIA CANNABIS COALITION
et al.,
                                                      E063664
        Plaintiffs and Appellants,
                                                      (Super.Ct.No. CIVDS1503985)
v.
                                                      OPINION
CITY OF UPLAND et al.,

        Defendants and Respondents.


        APPEAL from the Superior Court of San Bernardino County. David Cohn, Judge.

Reversed with directions.

        Roger Jon Diamond for Plaintiffs and Appellants.

        Jones & Mayer, James R. Touchstone and Krista MacNevin Jee for Defendants

and Respondents.

                                             I

                                     INTRODUCTION

        Petitioner California Cannabis Coalition, a California nonprofit corporation, and

Nicole De La Rosa and James Velez (collectively, CCC), appeal judgment entered after



                                             1
the trial court denied CCC’s petition for writ of mandate (writ petition). CCC’s writ

petition requested the trial court to order the City of Upland and city clerk, Stephanie

Mendenhall, (collectively, the City) to hold a special election on CCC’s medical

marijuana dispensary initiative (Initiative).

       CCC contends the trial court erred in ruling CCC’s Initiative could not be voted on

during a special election under Article XIIIC (Article 13C), section 2 of the California

Constitution, because the Initiative imposes a charge on medical marijuana dispensaries,

which in effect is a general tax rather than a regulatory fee. CCC objects to the trial court

requiring the Initiative to be placed on the next general election ballot, instead of

presenting it to the voters earlier by holding a special election. CCC further argues the

City council prematurely determined, before the election on the Initiative, that the

Initiative constituted a tax rather than a regulatory fee.

       CCC requests this court reverse the trial court judgment and order the trial court to

issue a writ of mandate compelling the City to hold a special election on the Initiative.

CCC suggests, in the interest of expediency, this court treat the instant appeal as a writ

petition and directly order the City to call a special election on the Initiative, to be

consolidated with the June 7, 2016 primary.

       We conclude Article 13C, section 2 does not apply to CCC’s Initiative. Article

13C, sections 1 and 2 refer to taxes imposed by local government. Article 13C is silent

as to taxes imposed by initiative. Article 2, sections 8 and 11 of the California

Constitution and Elections Code sections 1405 and 9214, on the other hand, provide the

people with initiative powers and state procedures for holding elections on initiatives.

                                                2
Under Article 2 and Elections Code section 1405 and 9214, the City is required to place

the Initiative on a special election ballot. The trial court’s ruling and judgment denying

CCC’s writ petition is therefore reversed, and the trial court is directed to issue a writ of

mandate compelling the City to place the Initiative on a special ballot in accordance with

Article 2, sections 8 and 11, and Elections Code sections 1405 and 9214. We reject

CCC’s request to treat this appeal as a petition for writ of mandate so that this court can

issue a writ directly to the City directing it to place the initiative on the next ballot,

because CCC has not cited any persuasive authority, and we are not aware of any,

allowing this court to do so.

                                                II

                      FACTS AND PROCEDURAL BACKGROUND

       On March 19, 2015, CCC filed a petition for writ of mandate and motion for

peremptory writ of mandate (writ motion). The facts alleged in the writ petition are

undisputed. CCC alleges in the writ petition the following facts. CCC is a California

nonprofit corporation. CCC sponsored and drafted a proposed medical marijuana

initiative petition. The key provisions of the Initiative are that the Initiative would repeal

existing City code provisions prohibiting medical marijuana dispensaries and would

adopt regulations permitting and establishing standards for the operation of medical

marijuana dispensaries within the City. The proposed Initiative allows the City to permit

a maximum of three medical marijuana dispensaries. An applicant must obtain a

business license and applicable City permits. According to the Initiative, a medical

marijuana dispensary must pay the City an “annual Licensing and Inspection fee” of

                                                3
$75,000 (Initiative § 17.158.100). Initiative proponents, Nicole De La Rosa and James

Velez, presented the Initiative petition to the City.

       Before circulating the Initiative petition, Nicole De La Rosa and James Velez filed

with the City a notice of intention to circulate the Initiative petition. The City attorney

prepared a title and summary for the Initiative. Thereafter, a notice of intention to

circulate the Initiative petition was published and circulated.

       The Initiative requested it be considered at a special election. At least 5,542

signatures (15 percent of registered voters) were needed for the Initiative to qualify for a

special election, which would be held sooner than the next regular election. The County

of San Bernardino Registrar reported there were 6,865 signatures on the Initiative

petition. On February 9, 2015, the City council accepted the county certificate of

sufficiency from the San Bernardino County Registrar of Voters and ordered an Agency

Report.

The City Agency Report

       The Agency Report dated March 4, 2015 (Agency Report), was prepared jointly

by City departments under Elections Code section 9212, to address the anticipated

impacts of the Initiative on the City. The Agency Report concluded the Initiative’s

$75,000 licensing and inspection fee exceeded the estimated actual costs incurred from

issuing a license for a medical marijuana dispensary and conducting annual inspections of

the dispensary. The City estimated the actual annual costs would total $15,014.28.

Because the $75,000 licensing and inspection fee imposed by the Initiative exceeded the

anticipated costs of licensing and inspection of a medical marijuana dispensary, the City

                                              4
concluded in the Agency Report that the $75,000 fee is a general tax, which must be

presented to voters at a regularly scheduled election under Article 13C. In reaching this

conclusion, the City relied on the reports provided by the City’s departments, which are

included in the Agency Report.

       The City Attorney reported in the Agency Report that the annual $75,000

licensing and inspection fee was a general tax, which under the California Constitution,

must be submitted to voters at a regularly scheduled election and cannot appear on a

special election ballot. The Development Services Department (Development Services)

reported in the Agency Report that the estimated cost of processing a typical permit for a

medical marijuana dispensary was $9,379.28, with an estimated $7,000 in cost-recovery

from additional fees charged for processing the application. Development Services

estimated the annual inspection cost for a single medical marijuana dispensary totaled

$4,000. Development Services estimated a medical marijuana dispensary would generate

$84,480 per year in sales tax revenue.

       The City Administrative Services Director, Stephanie Mendenhall, summarized in

the Agency Report the City departments’ reported costs for obtaining a medical

marijuana dispensary permit and for an annual permit inspection as follows. The fire

department determined its initial costs for processing a typical medical marijuana

dispensary permit would be $1,443, with the additional annual cost of $292 for two

biannual inspections to ensure compliance with the Uniform Fire Code. Development

Services estimated an initial cost of $9,279.28 for processing a typical permit and $4,000

annually for an annual permit inspection by the Building and Planning Divisions. The

                                            5
total estimated cost for obtaining a medical marijuana permit amounted to $10,722.28.

The total estimated cost for annual permit inspections was $4,292. Mendenhall further

reported in the Agency Report that the estimated cost of a standalone special election was

$179,800. The estimated cost of placing the Initiative on the 2016 Statewide Election

(regularly scheduled election) was $25,000.

March 9, 2015 City Council Meeting

       On March 9, 2015, the City council met. The City received the Agency Report

and the City attorney provided additional information contained in the Agency Report.

The City council discussed whether the Initiative’s $75,000 licensing and inspection fee

is a tax and whether it must be placed on a special or general election ballot. The City

council adopted Resolution No. 6267, finding the Initiative’s $75,000 fee is actually a tax

because it exceeds the actual licensing and inspection costs, and the Initiative does not

specifically provide any legally binding mandate for use of the excess revenue generated

from the $75,000 fee. The excess revenue would thus by default be deposited into the

City’s general fund used for general governmental purposes. The City determined the

Initiative did not qualify for a special election under Elections Code sections 1405 and

9214, because under Article 13C the Initiative imposed a general tax. Resolution No.

6267 therefore provides notice and direction for ordering the Initiative submitted to the

voters at the next general election on November 8, 2016.

Writ Petition Allegations

       CCC alleges in its writ petition that the Initiative is not subject to Article 13C

because the Initiative fee is not a tax and is not imposed by a local government. Rather,

                                              6
if adopted, the Initiative fee would be imposed by the voters by initiative. CCC also

alleges that, even if the $75,000 licensing and inspection fee is a tax, the remedy would

be to allow the Initiative to go on the special election ballot. Then, if erroneously

approved, the court could strike the Initiative or strike only the section imposing the

$75,000 fee. CCC concludes that the City’s failure to place the Initiative on a special

ballot therefore violates Elections Code section 9214.

       CCC further alleges the City refuses to allow CCC to participate in any discussion

or hearing determining whether the Initiative imposes a general tax. In addition,

Initiative section 17.158.100 allegedly is only a minor part of the overall Initiative and

would only affect the three proposed medical marijuana dispensaries. CCC asserts in its

writ petition the City took the position the Initiative imposes a general tax because the

City is against the Initiative. CCC further alleges the City’s position allegedly is a pretext

and serves no legitimate purpose. CCC concludes the City’s refusal to place the Initiative

on a special election ballot violates CCC’s rights under the Elections Code and California

Constitution. CCC’s writ petition therefore requests the trial court to issue a writ of

mandate compelling the City and City clerk to place the Initiative on a special election

ballot in compliance with Elections Code section 9214.

Hearing on Writ Motion and Petition

       The City filed an answer and amended answer to CCC’s writ petition and

opposition to CCC’s writ motion. The City argued CCC’s writ motion was premature

and procedurally improper, and the Initiative imposes a tax, requiring placing the

Initiative on a general election ballot. The City also lodged materials with the trial court

                                              7
in support of the City’s opposition to CCC’s writ motion. The materials included a

binder of information entitled “Marijuana and the Drug Cartels,” and an accountant

report dated February 22, 2015, entitled “Compliance Summary & Checklist for Lawful

Operation of medical marijuana dispensary in the City of Upland California” (accountant

report). These materials were submitted to the City council for consideration regarding

the Initiative during the March 9, 2015 City council meeting.

       The accountant report was prepared by New Era Certified Public Accountants,

LLP (New Era), which specializes in accounting and tax preparation services for medical

marijuana dispensaries. The accountant report provided a list of compliance areas,

including licensing and permits, and estimated related costs incurred by cities and

counties. New Era estimated the total annual cost of the enforcement procedures

itemized in the accountant report totaled $56,540 per dispensary, plus an additional

annual $10,000 per dispensary to cover possible fees resulting from a noncompliant

dispensary failing to comply with applicable regulations and guidelines, which could lead

to revocation or suspension of a license.

       On May 19, 2015, the trial court heard oral argument on CCC’s writ motion.

Without addressing whether Article 13C, section 2 applies to initiatives that impose a tax,

the trial court denied CCC’s writ petition and motion, finding that the $75,000 fee

imposed by the Initiative qualified as a tax and therefore the Initiative was required to be

placed on the next general election ballot. On June 5, 2015, the trial court entered

judgment in favor of the City and against CCC on each allegation in CCC’s writ petition.

Although CCC filed a premature notice of appeal of the May 19, 2015, ruling before

                                             8
entry of judgment, this court ordered the premature notice of appeal construed as an

appeal of the judgment.

                                             III

                              THE APPEAL IS NOT MOOT

       “Generally, an appeal will be dismissed as ‘moot when any ruling by this court

can have no practical impact or provide the parties effectual relief. [Citation.]’

[Citations.]” (Alliance for a Better Downtown Millbrae v. Wade (2003) 108 Cal. App. 4th
123, 128 (Wade).) This case presents an actual controversy.

       The parties agree that CCC’s appeal is not moot. (See Jeffrey v. Superior Court

(2002) 102 Cal. App. 4th 1, 4-5.) However, by the time this decision becomes final, it

may be too late to place the Initiative on the June 2016 ballot. (Elect. Code, § 1405.)

CCC has requested, and this court granted on January 6, 2016, expedited review and

calendar preference. Even if it is too late to place the Initiative on the June 7, 2016

election ballot, this appeal would not be moot because the issue will remain as to whether

Article 13C applies to the Initiative.

                                             IV

                                STANDARD OF REVIEW

       When reviewing the trial court’s ruling denying CCC’s petition for a writ of

mandate to compel a special election on the Initiative, this court “‘“need only review the

record to determine whether the trial court’s findings are supported by substantial

evidence.”’ [Citations.] However, we review questions of law independently.

[Citation.] Where, as here, the facts are undisputed and the issue involves statutory

                                              9
interpretation, we exercise our independent judgment and review the matter de novo.

[Citation.]” (Wade, supra, 108 Cal.App.4th at p. 129.) The issues raised here, of

whether imposition of the Initiative’s $75,000 fee is a tax or a fee and whether pursuant

to Article 13C, section 2, the Initiative must be placed on a special election ballot, are

questions of law for this court to decide on an independent review of the facts. (Weisblat

v. City of San Diego (2009) 176 Cal. App. 4th 1022, 1040 (Weisblat).) “The construction

of [a] statute or an initiative, including the resolution of any ambiguity, is a question of

law that we review de novo.” (Schmeer v. County of Los Angeles (2013) 213
Cal. App. 4th 1310, 1317 (Schmeer).)

                                               V

                     LAW APPLICABLE TO WRITS OF MANDATE

       A challenge to ministerial acts by local officials under Code of Civil Procedure

section 1085, may be brought by a petition for writ of mandate. “To obtain such a writ,

the petitioner must show (1) a clear, present, ministerial duty on the part of the

respondent and (2) a correlative clear, present, and beneficial right in the petitioner to the

performance of that duty. [Citations.]” (Wade, supra, 108 Cal.App.4th at pp. 128-129.)

The City clerk’s act of placing CCC’s Initiative on a general or special election ballot

qualifies as a ministerial duty because it is “an act that a public officer is obligated to

perform in a prescribed manner required by law when a given state of facts exists.” (Id.

at p. 129.)

       Issuance of a writ of mandate is not necessarily a matter of right. (County of San

Diego v. State of California (2008) 164 Cal. App. 4th 580, 593.) Rather, issuance of a writ

                                              10
of mandate lies within the discretion of the court. However, where one has a substantial

right to protect or enforce, which may be accomplished by such a writ, and there is no

other plain, speedy and adequate remedy, the petitioner is entitled as a matter of right to

the writ. (Ibid.) It would be an abuse of discretion to refuse it. (Ibid.)

                                              VI

              ARTICLE 13C DOES NOT APPLY TO CCC’S INITIATIVE

       CCC contends that, even assuming the $75,000 fee imposed by the Initiative

qualifies as a tax, Article 13C, section 2 does not apply because Article 13C is limited to

taxes imposed by government, not by initiative. Therefore Article 13C does not preclude

the Initiative from being placed on a special election ballot under Elections Code sections

1405 and 9214.

A. Laws Applicable to Placing a Measure on an Election Ballot

       Article 2, sections 8 and 11, and Elections Code sections 1405 and 9214 instruct

on placing an Initiative on an election ballot. Article 13C provides voting requirements

for taxes imposed by local government.

Elections Code Section 9214

       Elections Code section 9214 provides that, “If the initiative petition is signed by

not less than 15 percent of the voters of the city according to the last report of registration

by the county elections official to the Secretary of State . . . and contains a request that

the ordinance be submitted immediately to a vote of the people at a special election, the

legislative body shall do one of the following:

       “(a) Adopt the ordinance, without alteration, at the regular meeting at which the

                                              11
certification of the petition is presented, or within 10 days after it is presented.

       “(b) Immediately order a special election, to be held pursuant to subdivision (a) of

Section 1405, at which the ordinance, without alteration, shall be submitted to a vote of

the voters of the city.

       “(c) Order a report pursuant to Section 9212 at the regular meeting at which the

certification of the petition is presented. When the report is presented to the legislative

body, the legislative body shall either adopt the ordinance within 10 days or order an

election pursuant to subdivision (b).”

       In the instant case, the Initiative petition was signed by over 15 percent of the City

voters, thereby qualifying the Initiative for placement on a special election ballot under

Elections Code section 9214. The City council ordered a report pursuant to section 9212,

on the impact of the Initiative on the City. After the City Agency Report was presented

to the City, the City ordered a regular election, instead of a special election.

Propositions 13, 218, and 26

       The City argues the Initiative imposes a general tax and therefore Elections Code

section 9214 is superseded by Article 13C, which requires the Initiative to be placed on

the next regularly scheduled general election, on November 8, 2016. Article 13C, was

enacted when voters passed Proposition 218 in 1996, “to implement Proposition 13, the

predecessor initiative that voters passed in 1978 to constrain the taxation powers of state

and local government.” (Weisblat, supra, 176 Cal.App.4th at p. 1033, Schmeer, supra,

213 Cal.App.4th at p. 1317.)




                                              12
       Determining whether a fee or levy is a tax “has been a recurring task since 1978

when California voters added article XIIIA, commonly known as the Jarvis-Gann

Property Tax Initiative or Proposition 13 (art. 13A), to our state Constitution. [Citations.]

The purpose of the initiative was to assure effective real property tax relief.” (Weisblat,

supra, 176 Cal.App.4th at p. 1034.) Article 13A, section 4 restricts local taxes and

permits local governmental entities to impose “special taxes” only if approved by a two-

thirds vote of the electorate. (Weisblat, at p. 1034.) “Unlike taxes, fees are not subject to

the voter approval limitation of Article 13A, section 4.” (Id. at p. 1035.) The California

Supreme Court in Sinclair Paint Co. v. State Bd. of Equalization (1997) 15 Cal. 4th 866

(Sinclair), noted that a “‘tax’ has no fixed meaning, and that the distinction between taxes

and fees is frequently ‘blurred,’ taking on different meanings in different contexts.

[Citations.]” (Id. at p. 874; italics added.)

       In response to Sinclair and the proliferation of governmental entities raising

revenues through sales taxes without voter approval, Proposition 218, entitled the “Right

to Vote on Taxes Act,” passed in 1996. (Schmeer, supra, 213 Cal.App.4th at p. 1319.)

Proposition 218 added to the California Constitution Articles 13C and 13D, which

imposed additional approval requirements on the imposition of taxes by state and local

government. (Schmeer, at p. 1319; Weisblat, supra, 176 Cal.App.4th at p. 1038; Bay

Area Cellular Telephone Co. v. City of Union City (2008) 162 Cal. App. 4th 686, 692 (Bay

Area Cellular).) Proposition 218 states its purpose is the following: “The people of the

State of California hereby find and declare that Proposition 13 was intended to provide

effective tax relief and to require voter approval of tax increases. However, local

                                                13
governments have subjected taxpayers to excessive tax, assessment, fee and charge

increases that not only frustrate the purposes of voter approval for tax increases, but also

threaten the economic security of all Californians and the California economy itself. This

measure protects taxpayers by limiting the methods by which local governments exact

revenue from taxpayers without their consent.” (Ballot Pamp., Gen. Elec. (Nov. 5, 1996)

text of Prop. 218, § 2, p. 108, reprinted in Historical Notes, 2B West’s Ann. Cal. Const.

(2013) art. 13C, § 2, p. 363; see Bay Area Cellular, supra, 162 Cal.App.4th at pp. 692-

693.)

        “Proposition 218, like Proposition 13, limits the power of local governments to

impose taxes. [Citation.] ‘Section 5 of Proposition 218 required that the provisions of

the act be “liberally construed to effectuate its purposes of limiting local government

revenue and enhancing taxpayer consent.”’ [Citation.]” (Weisblat, supra, 176

Cal.App.4th at p. 1039, quoting Pajaro Valley Water Management Agency v. Amrhein

(2007) 150 Cal. App. 4th 1364, 1378 (Pajaro) and Bay Area Cellular, supra, 162

Cal.App.4th at p. 692.)

Article 13C, Sections 1 and 2

        Section 2(a) of Article 13C, added by Proposition 218, provides that “All taxes

imposed by any local government shall be deemed to be either general taxes or special

taxes.” Article 13C, section 1(a) defines “general tax” as “any tax imposed for general

governmental purposes’; that is, “when its revenues are placed into the general fund and

are available for expenditure for any and all governmental purposes. [Citation.]”

(Howard Jarvis Taxpayers Assn. v. City of Roseville (2003) 106 Cal. App. 4th 1178,

                                             14
1185.) Under Article 13C, section 2(b) of Proposition 218, “[n]o local government may

impose, extend, or increase any general tax” until the matter is “submitted to the

electorate and approved by a majority vote.” (Art. 13C, § 2, subd. (b).)

       Article 13C, section 1(d) defines a “special tax” as “any tax imposed for specific

purposes, including a tax imposed for specific purposes, which is placed into a general

fund.” “‘[A] tax is special whenever expenditure of its revenues is limited to specific

purposes; this is true even though there may be multiple specific purposes for which [the]

revenues may be spent.’ [Citation.] Under Proposition 218, ‘[n]o local government may

impose, extend, or increase any special tax’ until the matter is ‘submitted to the electorate

and approved by a two-thirds vote.’ (Art. 13C, § 2, subd. (d).)” (Weisblat, supra, 176

Cal.App.4th at pp. 1039-1040.)

       In 2010, California voters approved Proposition 26, which added section 1(e) to

Article 13C. “Proposition 26 expanded the definition of taxes so as to include fees and

charges, with specified exceptions; required a two-thirds vote of the Legislature to

approve laws increasing taxes on any taxpayers; and shifted to the state or local

government the burden of demonstrating that any charge, levy or assessment is not a tax.”

(Schmeer, supra, 213 Cal.App.4th at p. 1322.) Proposition 26 amended section 3 of

Article 13A and section 1 of Article 13C. Proposition 26 attempted to close perceived

loopholes in Propositions 13 and 218. (Schmeer, at p. 1322.)

       As concisely stated in Schmeer, “Proposition 26, in an effort to curb the perceived

problem of a proliferation of regulatory fees imposed by the state without a two-thirds

vote of the Legislature or imposed by local governments without the voters’ approval,

                                             15
defined a ‘tax’ to include ‘any levy, charge, or exaction of any kind imposed by’ the state

or a local government, with specified exceptions.” (Schmeer, supra, 213 Cal.App.4th at

p. 1326.)

B. Construing Voter Initiatives

       Here, the dispositive issue is whether Article 13C applies to the Initiative, which

imposes a $75,000 fee. We need not reach the issue of whether the fee is a tax under

Article 13C because, regardless, Article 3, section 2 does not apply to the Initiative. This

is because Article 13C, section 2 is limited to taxes imposed by local government and is

silent as to imposing a tax by initiative.

       In construing Article 13C, we are required to apply the same principles governing

the construction of a statute. (Schmeer, supra, 213 Cal.App.4th at p. 1316.) “Our task is

to ascertain the intent of the electorate so as to effectuate the purpose of the law.

[Citation.] We first examine the language of the initiative as the best indicator of the

voters’ intent. [Citation.] We give the words of the initiative their ordinary and usual

meaning and construe them in the context of the entire scheme of law of which the

initiative is a part, so that the whole may be harmonized and given effect. [Citations.] [¶]

If the language is unambiguous and a literal construction would not result in absurd

consequences, we presume that the voters intended the meaning on the face of the

initiative and the plain meaning governs. [Citations.] If the language is ambiguous, we

may consider the analyses and arguments contained in the official ballot pamphlet as

extrinsic evidence of the voters’ intent and understanding of the initiative. [Citation.]”

(Id. at pp. 1316-1317.)

                                              16
C. Is the Initiative subject to Article 13C, section 2?

       CCC argues that Article 13C does not apply to the Initiative because it is limited

to taxes imposed by local government. We agree. Article 13C, section 1(e) defines a tax

as “any levy, charge, or exaction of any kind imposed by a local government,” subject to

seven specified exceptions. (Art. 13C, § 1(e); italics added.) Article 13C, section 1(e)

does not expressly include fees imposed by initiative. Because Article 13C is silent in

this regard, we decline to construe Article 13C as applying to taxes imposed by initiative.

       The City relies on Howard Jarvis Taxpayers Assn. v. City of La Habra (2001) 25
Cal. 4th 809 (La Habra) for the proposition a tax imposed by local government refers to,

not only enactment of a tax by local government, but also its continuing collection by and

payment to a local government. But La Habra is not on point. It concerns Proposition

62, which in 1986, added Government Code sections 537271 and 53728.2 These



       1 Government Code section 53727 states: “(a) Neither this Article, nor Article
XIII A of the California Constitution, nor Article 3.5 of Division 1 of Title 5 of the
Government Code (commencing with § 50075) shall be construed to authorize any local
government or district to impose any general or special tax which it is not otherwise
authorized to impose; provided, however, that any special tax imposed pursuant to Article
3.5 of Division 1 of Title 5 of the Government Code prior to August 1, 1985 shall not be
affected by this section.

       “(b) Any tax imposed by any local government or district on or after August 1,
1985, and prior to the effective date of this Article, shall continue to be imposed only if
approved by a majority vote of the voters voting in an election on the issue of imposition,
which election shall be held within two years of the effective date of this Article. Any
local government or district which fails to seek or obtain such majority approval shall
cease to impose such tax on and after November 15, 1988.” (Italics added.)




                                             17
provisions address taxes imposed by government without voter approval, before

Proposition 62 took effect, which the city continues to collect.

       In La Habra, supra, 25 Cal. 4th 809, the city adopted an ordinance establishing a

utility users tax to raise revenue for general government purposes. The La Habra court

held the statute of limitations had not run on the petitioner’s challenge to the City of La

Habra’s continuing collection of a tax without obtaining voter approval of the tax. In

reaching its holding, the court stated in La Habra that “the City’s allegedly illegal actions

include not only the Ordinance’s initial enactment, but also the City’s continued

collection, through the agency of the service providers, of an unapproved tax.”

“Government Code section 53728, moreover, provides a remedy against a city’s

continued collection of a tax that has not been approved by the voters, requiring the

responsible county official to withhold property tax transfers in a dollar amount equal to

the illegal collections. Clearly the intent of Proposition 62’s enactors was not merely to

preclude enactment of a tax ordinance without voter approval, but to preclude continued




[footnote continued from previous page]
        2 Government Code section     53728 states: “If any local government or district
imposes any tax without complying with the requirements of this Article, or in excess of
its authority as clarified by Section 53727, whether or not any provision of Section 53727
is held not applicable to such jurisdiction, the amount of property tax revenue allocated to
the jurisdiction pursuant to Chapter 6 of part 0.5 of Division 1 of the Revenue and
Taxation Code (commencing with Section 95) shall be reduced by one dollar ($1.00) for
each one dollar ($1.00) of revenue attributable to such tax for each year that the tax is
collected. Nothing in this section shall impair the right of any citizen or taxpayer to
maintain any action to invalidate any tax imposed in violation of this Article.”



                                             18
imposition or collection of such a tax as well.” (La Habra, supra, 25 Cal.4th at p. 824;

italics added.)

       In La Habra, supra, 25 Cal.4th at pages 823-824, the court further explained:

“[T]he City appears to contend that Proposition 62 can be violated only at the time a tax

ordinance is first enacted because, in the City’s view, all Proposition 62 prohibits is

‘imposition’ of a tax without voter approval, and imposition is limited to the time of

initial enactment. Both premises are faulty. Government Code section 53727,

subdivision (b), which governs taxes imposed prior to the measure’s passage, provides

that no such tax ‘shall continue to be imposed’ without a vote within two years of the

measure’s effective date, and that a taxing jurisdiction that fails to obtain a majority vote

‘shall cease to impose such tax on and after November 15, 1988.’ Clearly, in this

provision, “imposition” is not limited to the time of initial enactment, and nothing in

Proposition 62 suggests that it was used in a more restricted sense in Government Code

section 53723,[3] the prohibitory provision at issue here. Government Code section

53728, moreover, provides a remedy against a city’s continued collection of a tax that has

not been approved by the voters, requiring the responsible county official to withhold

property tax transfers in a dollar amount equal to the illegal collections. Clearly the

intent of Proposition 62’s enactors was not merely to preclude enactment of a tax


       3 Government Code section 53723 states: “No local government, or district,
whether or not authorized to levy a property tax, may impose any general tax unless and
until such general tax is submitted to the electorate of the local government, or district
and approved by a majority vote of the voters voting in an election on the issue.”



                                             19
ordinance without voter approval, but to preclude continued imposition or collection of

such a tax as well.” (Italics added.)

       The instant case is distinguishable from La Habra. La Habra is founded on

Proposition 62 and statutory language that expressly prohibits, not only taxes imposed by

government without voter approval, but also taxes imposed by local government before

adoption of Proposition 62, which the government has continued to impose without

obtaining voter approval of the taxes. There is no similar language in Proposition 218

(Article 13C) or Proposition 26, from which this court can reasonably infer Propositions

218 and 26 are intended to encompass taxes local government collects after they have

been imposed by initiative, in which there has been voter approval.

       The purpose and intent of Propositions 13 and 218 is to limit the power of local

governments to impose taxes by imposing voting requirements. “‘Section 5 of

Proposition 218 required that the provisions of the act be “liberally construed to

effectuate its purposes of limiting local government revenue and enhancing taxpayer

consent.”’ [Citation.]” (Weisblat, supra, 176 Cal.App.4th at p. 1039, quoting Pajaro,

supra, 150 Cal.App.4th at p. 1378 and Bay Area Cellular, supra, 162 Cal.App.4th at p.

692; italics added; see Howard Jarvis Taxpayers Assn. v. City of Riverside (1999) 73
Cal. App. 4th 679, 681-682.) As explained in Howard Jarvis Taxpayers Assn. v. City of

Roseville (2002) 97 Cal. App. 4th 637, 640, in adopting Proposition 218 adding Article

13C, “the people found and declared ‘“that Proposition 13 was intended to provide

effective tax relief and to require voter approval of tax increases. However, local

governments have subjected taxpayers to excessive tax, assessment, fee and charge

                                            20
increases that not only frustrate the purposes of voter approval for tax increases, but also

threaten the economic security of all Californians and the California economy itself. This

measure protects taxpayers by limiting the methods by which local governments exact

revenue from taxpayers without their consent.”’” (Italics added.)

       Likewise, the purpose of Proposition 26, which amended Article 13C by adding

section 1(e), was to “curb the perceived problem of a proliferation of regulatory fees

imposed by the state without a two-thirds vote of the Legislature or imposed by local

governments without the voters’ approval” by defining “a ‘tax’ to include ‘any levy,

charge, or exaction of any kind imposed by’ the state or a local government, with

specified exceptions.” (Schmeer, supra, 213 Cal.App.4th at p. 1326; italics added.) As

stated in Proposition 26’s “Findings and Declarations of Purpose,” Proposition 26 was

passed in response to “the recent phenomenon whereby the Legislature and local

governments have disguised new taxes as ‘fees’ in order to extract even more revenue

from California taxpayers without having to abide by these constitutional voting

requirements. Fees couched as ‘regulatory’ but which exceed the reasonable costs of

actual regulation or are simply imposed to raise revenue for a new program and are not

part of any licensing or permitting program are actually taxes and should be subject to the

limitations applicable to the imposition of taxes.” (Ballot Pamp., Gen. Elec. (Nov. 2,

2010) text of Prop. 26, § 1, subd. (e), p. 114; see Weisblat, supra, 176 Cal.App.4th at p.

1323.) Proposition 26 further states that, “[i]n order to ensure the effectiveness of these

constitutional limitations, this measure also defines a ‘tax’ for state and local purposes so

that neither the Legislature nor local governments can circumvent these restrictions on

                                             21
increasing taxes by simply defining new or expanded taxes as ‘fees.’” (Ballot Pamp.,

Gen. Elec. (Nov. 2, 2010) text of Prop. 26, § 1, subd. (f), p. 114; see Weisblat, supra, 176

Cal.App.4th at p. 1323.)

       Taxation imposed by initiative is not taxation imposed by local government. We

do not construe the term “impose” to include, not only creating or enacting a tax, but also

collecting or receiving tax proceeds after the tax has been enacted. The dictionary

defines “impose” as “to establish.” (Ponderosa Homes, Inc. v. City of San Ramon (1994)

23 Cal. App. 4th 1761, 1770 (Ponderosa), citing Webster’s Third Internat. Dict. (1970) p.

1136, in construing “impose” as used in the Mitigation Fee Act; see Proposition 218

Implementation Guide, September 2007 Edition, p. 60, by the League of Cities, found at

 and Proposition 26 Implementation Guide, April 2011, pp. 9-10, by

the League of Cities, found at . Webster’s New

World Dictionary defines “impose” as “to place or set (a burden, tax, fine, etc. on or

upon) as by authority.” (Webster’s New World Dict. (3d college ed. 1988) p. 678.)

       Although not binding authority, the Proposition 26 Implementation Guide, citing

Ponderosa, supra, 23 Cal.App.4th at p. 1770, discusses the meaning of the term

“impose,” as follows: “By its terms, Proposition 26 applies only to fees that are

“imposed’ by government. Fees imposed by private parties (like telephone charges and

many solid waste collection fees) are not within the scope of Proposition 26. Moreover,

many fees collected by local governments are not ‘imposed’ by them, either because local

                                             22
government is collecting a fee imposed by the state or because the fee is voluntarily paid.

Courts can be expected to rely, as they have in similar contexts, on the dictionary

meaning of ‘impose,’ which is to establish or apply by authority or force.” (Proposition

26 Implementation Guide, April 2011, by the League of Cities, pp. 9-10, found at

.)

       In Ponderosa, supra, 23 Cal. App. 4th 1761, the court addressed the question of

“whether the ‘imposition of fees’ in [Ponderosa] occurred when the City first set the

traffic mitigation fees as a condition on its tentative subdivision map approval, or when

Ponderosa paid an installment on the fees already required by the City.” (Id. at p. 1669.)

Ponderosa Homes, Inc. (Ponderosa Homes) argued that no cause of action protesting

development project fees Government Code section 66020 accrues “‘until the challenged

fee is paid, because section 66020, subdivision (a) establishes as the two prerequisites for

a fee protest both the tender of the required payment in full and written notice that the

payment is being tendered under protest.’” (Ponderosa at p. 1770.)4 The Ponderosa

court disagreed, stating: “The phrase ‘to impose’ is generally defined to mean to

establish or apply by authority or force, as in ‘to impose a tax.’ (Webster’s Third New

Internat. Dict. (1970) p. 1136.) There is a logical distinction between the act of imposing


       4  Government Code section 66020 states in relevant part: “(a) Any party may
protest the imposition of any fees, dedications, reservations, or other exactions imposed
on a development project, as defined in Section 66000, by a local agency by meeting
both of the following requirements . . .” (Italics added.)



                                             23
something and the act of complying with that which has been imposed. As applicable

here, the phrase refers to the creation of a condition or fee by authority of local

government; it is not synonymous with the act of complying with that condition or fee.

Just as creation is different from compliance, so is ‘imposition’ of a fee different from

payment thereof.” (Ponderosa, at p. 1770; italics added.)

       The court in Ponderosa further explained that “[t]he statutory definition of

‘imposition of fees’ does not contradict this interpretation. Section 66020, subdivision

(h) states that ‘imposition of fees, dedications, reservations, or other exactions occurs . . .

when they are imposed or levied on a specific development.’ The statute does not say

that imposition occurs ‘when they are paid or complied with.’” (Ponderosa, supra, 23

Cal.App.4th at p. 1770, citing Webster’s Third New Internat. Dict., supra, p. 1301.) The

court in Ponderosa therefore concluded that Ponderosa Homes’s payment of the required

map processing fee “simply constituted the satisfaction of the condition already imposed

earlier,” and was not paid at the time the government imposed the fee. (Id. at p. 1771.)

       Likewise, here, based on our review of Propositions 13, 218, and 26 as whole and

taking into consideration the stated intent of these propositions (preventing government

from imposing taxes without voter approval), we conclude the drafters, proponents, and

voters of Propositions 13, 218 and 26 did not intend the language, “imposed by local

government,” to encompass taxes imposed by initiative, but later collected or received by

local government.

       The only mention of the initiative power in Article 13C is in section 3, which

clarifies that, “[n]otwithstanding any other provision of this Constitution, including, but

                                              24
not limited to, Sections 8 and 9 of Article II, the initiative power shall not be prohibited

or otherwise limited in matters of reducing or repealing any local tax, assessment, fee or

charge. The power of initiative to affect local taxes, assessments, fees and charges shall

be applicable to all local governments and neither the Legislature nor any local

government charter shall impose a signature requirement higher than that applicable to

statewide statutory initiatives.” (Italics added.) Even though there is no mention also of

initiatives that impose, increase, or extend a local tax, there is no language in Article 13C

stating it applies to such initiatives. To conclude otherwise would interfere with the

initiative power provided in Article 2, sections 8 and 11 of the California Constitution.

       CCC’s Initiative and Article 2, sections 8 and 11, “must be construed liberally in

favor of the people’s right to exercise the reserved powers of initiative and referendum.

The initiative and referendum are not rights ‘granted the people, but . . . power[s]

reserved by them. Declaring it “the duty of the courts to jealously guard this right of the

people” [citation], the courts have described the initiative and referendum as articulating

“one of the most precious rights of our democratic process” [citation]. “[I]t has long been

our judicial policy to apply a liberal construction to this power wherever it is challenged

in order that the right not be improperly annulled. If doubts can reasonably be resolved

in favor of the use of this reserve power, courts will preserve it.”’” (Rossi v. Brown

(1995) 9 Cal. 4th 688, 695 (Rossi); Associated Home Builders etc., Inc. v. City of

Livermore (1976) 18 Cal. 3d 582, 591.) This is because, “as its name suggests, the

initiative allows voters to propose new legislation” (Jahr v. Casebeer (1999) 70
Cal. App. 4th 1250, 1259; see Cal. Const., art. II, § 8), and allows “local as well as

                                              25
statewide voters to take legislative action without the aid or interference of their elected

officials.” (Id. at p. 1259; see Cal. Const., art. II, § 11; AFL-CIO v. Deukmejian (1989)

212 Cal. App. 3d 425, 430.)

       Article II, section 8 of the California Constitution creates the statewide initiative

power. (Rossi, supra, 9 Cal.4th at p. 695.) It provides in pertinent part:

       “(a) The initiative is the power of the electors to propose statutes and amendments

to the Constitution and to adopt or reject them.

       “(b) An initiative measure may be proposed by presenting to the Secretary of State

a petition that sets forth the text of the proposed statute . . . and is certified to have been

signed by electors equal in number to 5 percent in the case of a statute . . . of the votes for

all candidates for Governor at the last gubernatorial election.

       “(c) The Secretary of State shall then submit the measure at the next general

election held at least 131 days after it qualifies or at any special statewide election held

prior to that general election. The Governor may call a special statewide election for the

measure. . . .”

       Article 2, section 11 of the Constitution further provides: “(a) Initiative and

referendum powers may be exercised by the electors of each city or county under

procedures that the Legislature shall provide.” “The local initiative power may be even

broader than the initiative power reserved in the Constitution.” (Rossi, supra, 9 Cal.4th at

p. 696.) The initiative procedures that the Legislature has enacted are included in

Elections Code sections 1405 and 9214. The constitutional grant of authority to the




                                               26
Legislature to pass laws regarding taxation does not limit the people’s plenary power of

initiative, and that power may be used to enact or repeal taxes. (Rossi, at p. 709.)

       The City has agreed to place CCC’s Initiative on the next regularly scheduled

general election ballot, in November 2016. CCC argues, however, that the City’s refusal

to place the Initiative on a special ballot unlawfully interferes with CCC’s right of

initiative by delaying voting on the Initiative until the next general election in November

2016. We agree. Article 2, sections 8 and 11, provide that at the request of an initiative’s

proponents, an initiative shall be placed on the ballot in accordance with procedures

provided by the Legislature. Elections Code section 9214 provides that if the Initiative is

not adopted by City ordinance, the City shall either immediately order a special election,

to be held pursuant to subdivision (a) of section 1405, or the City shall order a report

pursuant to Elections Code section 9212. The City ordered a report pursuant to Elections

Code section 9212 and presented the report to the City council, which was then required

to either adopt the Initiative by City ordinance within 10 days or order a special election

for the Initiative.

       Elections Code section 1405 provides in relevant part:

       “(a) Except as provided below, the election for a county, municipal, or district

initiative that qualifies pursuant to Section 9116, 9214, or 9310 shall be held not less than

88 nor more than 103 days after the date of the order of election.

       “(1) When it is legally possible to hold a special election on an initiative measure

that has qualified pursuant to Section 9116, 9214, or 9310 within 180 days prior to a

regular or special election occurring wholly or partially within the same territory, the

                                             27
election on the initiative measure may be held on the same date as, and be consolidated

with, that regular or special election.

       “(2) When it is legally possible to hold a special election on an initiative measure

that has qualified pursuant to Section 9116, 9214, or 9310 during the period between a

regularly scheduled statewide direct primary election and a regularly scheduled statewide

general election in the same year, the election on the initiative measure may be held on

the same date as, and be consolidated with, the statewide general election.”

       Here, the Initiative qualifies under section 9214 for a special election, since the

Initiative petition was signed by at least 15 percent of the City voters and the initial

Initiative petition contained a request that the initiative be submitted immediately to a

vote of the people at a special election. Therefore the City is required to place the

Initiative on a special election ballot. Where the City council “refuses to discharge its

duty and fix a proper time for the election, it may be compelled to do so by mandamus.”

(Blotter v. Farrell (1954) 42 Cal. 2d 804, 812-813.) The trial court therefore abused its

discretion by denying CCC’s writ petition to compel the City to place CCC’s Initiative on

a special ballot, as required under Article 2, sections 8 and 11, and Elections Code

sections 1405 and 9214.5


       5  CCC urges this court to include in this decision and in the disposition guidance
on when the special election on the Initiative should be set. Doing so would be
premature and constitute an inappropriate advisory opinion, since this is matter which
will turn on the facts and circumstances existing when the case is remanded to the trial
court. The parties have not had an opportunity to fully consider the scheduling of the
special election, taking into consideration the applicable law and circumstances affecting

                                                                   [footnote continued on next page]


                                              28
                                              VII

                                          DISPOSITION

        The trial court’s ruling and judgment denying CCC’s writ petition is reversed, and

the trial court is directed to issue a writ of mandate compelling the City to place the

Initiative on a special ballot, in accordance with Article 2, sections 8 and 11, and

Elections Code sections 1405 and 9214. CCC is awarded its costs on appeal as the

prevailing party.

        CERTIFIED FOR PUBLICATION

                                                                 CODRINGTON
                                                                                          J.

We concur:


HOLLENHORST
          Acting P. J.


McKINSTER
                               J.




[footnote continued from previous page]
the scheduling of the special election and whether the Initiative election must be
consolidated with another election under the Elections Code and California Constitution.



                                              29